News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G DECLARES QUARTERLY DIVIDEND CINCINNATI, July 8, 2014 – The Board of Directors of The Procter & Gamble Company (NYSE:PG) declareda quarterly dividend of $0.6436 per share on the Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after August 15, 2014, to Common Stock shareholders of record at the close of business on July 18, 2014, and to Series A and Series B Preferred Stock shareholders of record at the start of business on July 18, 2014. P&G has been paying a dividend for 124 consecutive years since its incorporation in 1890 and has increased its dividend for 58 consecutive years. About Procter & Gamble P&G serves approximately 4.8billion people around the world with its brands. The Company has one of the strongest portfolios of trusted, quality, leadership brands, including Always®, Ambi Pur®, Ariel®, Bounty®, Charmin®, Crest®, Dawn®, Downy®, Duracell®, Fairy®, Febreze®, Gain®, Gillette®, Head & Shoulders®, Lenor®, Olay®, Oral-B®, Pampers®, Pantene®, SK-II®, Tide®, Vicks®, Wella® and Whisper®.The P&G community includes operations in approximately70countries worldwide. Please visithttp://www.pg.comfor the latest news and in-depth information about P&G and its brands. ### P&G Media Contacts: Paul Fox, 513.983.3465 P&G Investor Relations Contact: John Chevalier, 513.983.9974
